internal_revenue_service appeals_office department of the treasury person to contact refer reply to in re eo revocation tax period s ended form number employer_identification_number last day to file a petition with the united_states tax_court jun release number release date date uil a b cc d legend a certified mail dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 a of the code effective date the revocation of your exempt status was made for the following reason s a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 contributions to your organization are no longer deductible under sec_170 after december you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending date and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the 91st day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely s team manager enclosures publication notice notice cc internal_revenue_service department of the treasury te_ge exempt_organizations examinations date org address taxpayer_identification_number form tax_year s ended person to contact iid number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number schedule number or exhibit year period ended rev explanations of items name of taxpayer tax identification_number org legend org - organization name state state a companies trustee sec_27 employee dir dir-1 dir-2 director director md-1 managing director co-2 co-3 co-4 emp-1 emp-2 turstee-1 turstee-2 chairman chairman website website address address attn attorney city city 20xx12 xx date co-1 issue is org operated exclusively for exempt purposes under sec_501 of the internal_revenue_code facts overview org org was incorporated february 20xx in the state of state also on february 20xx org applied for recognition as a tax exempt_organization under internal_revenue_code sec_501 on form_1023 on august 20xx based on information that org provided in its application_for exemption and on the assumption that org would operate in the manner represented in its application org was recognized effective february 20xx as a tax-exempt_organization as described in sec_501 with an advanced ruling for foundation status under sec_509 since 20xx org has promoted and operated a down payment assistance program that facilitated home sales on behalf of home sellers the program was funded by home sellers homebuyers received funds from the program that they used to make the down payments and pay closing costs to buy the home sellers’ homes org charged home sellers fees for facilitating these transactions org utilizes a for-profit internet organization co-1 co-1 to electronically administer and process its down payment gift transactions via the internet through loan officers processors escrow officers and co-2 co-2 co-2 is a for-profit entity per org co-2 the parent company of co-1 brokers and administrates the online down payment assistance processing tool services of co-1 org stated that it does not become involved in the down payment assistance transactions until near closing and at that point org works with escrow officers regarding wiring instructions closing time and gift amount requested under org’s program there are no income limitations and down payment assistance is provided as long as the home buyer is able to qualify for mortgage financing program in a letter dated march 20xx org was sent a copy of its year 20xx and 20xx form_990 as well as a copy of a february 20xx gao report regarding mortgage financing also in a letter department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org dated march 20xx org was sent a copy of an updated mortgage financing gao report dated november 20xx 20xx12 articles of incorporation the purposes of the organization as stipulated by article ii a of the articles of incorporation dated february 20xx are to operate exclusively for the promotion of nonprofit charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code of 19xx as amended including to create home ownership opportunities for families that cannot otherwise afford to purchase safe and decent housing to provide home ownership educational materials and counseling to families in need of adequate housing to on a reasonable and fair basis aid financially those families eligible for affordable mortgage financing programs who do not have the necessary down payment and or closing costs to promote better understanding among the general_public about home financing and the costs and problems associated therewith and to provide workable answers and solutions thereto to promote ethical and professional standards in the home mortgage financing arena to engage in fund raising activities such as but not limited to the soliciting for and accepting of bequests endowments donations contribution grants loans gifts-in-kind etc from private individuals private businesses federal or state government agencies and other nonprofit_organizations as well as the generation of gross_receipts and or fees from admissions sales and or services application_for recognition of tax-exempt status on february 20xx org filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code the application was signed by chairman page of form_1023 shows chairman as chairman trustee form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page rov b86 name of taxpayer explanations of items schedule number or exhibit tax identification_number year period ended org page item of the application contained the following information about org and its intended purposes 20xx12 a org org will participate in a home ownership program designed to create home ownership opportunities for families that cannot afford to purchase safe and decent housing the organization's activities will be two fold provide home ownership educational materials and counseling to familie sec_2 in need of adequate housing aid financially those families eligible for loans fha fnma fhlmc etc affordable mortgage financing programs who do not have the necessary down payment and or closing costs no charge is made for any of these services the organization will work in concert with established federal state and local govemment housing agencies including the u s department of housing and urban development the state housing authority city housing and neighborhood development agency housing services of state county and city redevelopment agency to promote existing government sponsored home ownership assistance programs and affordable mortgage financing programs and to coordinate information sharing consumer outreach and event planning the above activities and fund raising will consume of the organization's time priority ranking and time allocation for each activity will be determined in the future with subsequent periodic reviews and adjustments to be made as needed b the organization's activities must commence no later than march 20xx in order to qualify for a dollar_figure private grant pledged to org for start-up capital c activities will initially be conducted by the organization’s trustees trustees will receive no compensation_for their services until such time as additional space is required activities will be conducted within the offices of co-3 located at address city state use of a desk telephone office equipment receptionist reception area and conference room will be donated free of charge co-3 and chairman owner of co-3 and chairman of org will receive no benefit in return for this contribution page item of the application contained the following information about org’s sources of financial support in addition to private individuals see 1b above org will seek to raise funds via gifts grants contributions and donations from community businesses governmental agencies and other nonprofit_organizations as well as gross_receipts and or fees from admissions sales and or services form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 page item of the application contained the following information about org’s fundraising program no specific fund raising program has been put into effect at this time the organization intends to explore all possibilities see above including the use of professional fund raising organizations org will also investigate and possibly incorporate the successful fund raising strategies of similar existing c organizations in addition to the form_1023 filed by org there was also correspondence between the irs and org regarding its application form_1023 correspondence from org included in part the following org stated that it would use seller paid service fees for the purpose of providing an ongoing source of revenue to fund org operating_expenses and future financial grants org stated that in regards to the service fee charged to seller the amount would be to of the final sales_price org stated that the downpayment assistance grant would be to of the sales_price of the home based on the downpayment requirements for affordable mortgage financing programs that allow a borrower's downpayment to be gifted by a charitable nonprofit organization federal returns org filed forms for the calendar years ended december 20xx org also filed form sec_941 and w-2 for the year ended december 20xx in addition org also filed forms for the years ended december 20xx and 20xx the years 20xx and 20xx forms were similarly reported as the year 20xx form_990 except that each year the gross revenues from amounts paid to it by sellers and the down payment assistance amounts paid from org to buyers grew each year per org’ 20xx 20xx and 20xx forms org’s its down payment assistance program as described in more detail below only reported activity consisted of operating according to part iii of org’s 20xx form_990 org s primary exempt_purpose is financial aid to qualified home buyers also part ill a states org provided families home buyers with gift funds for downpayments or closing costs on purchase of a principal_residence for years 20xx and 20xx org provided the same statement except that the number of families was for the year 20xx and was for the year 20xx form 886-a department of the treasury-internal revenue service catalognumber 20810w publish no irs gov page form 886-a rev date name of taxpayer org income items explanations of items schedule number or exhibit tax identification_number year period ended 20xx12 for the year 20xx org received dollar_figure in gross revenue from amounts paid to it by sellers participating in org's down payment assistance program org’s reported these payments as program service revenue the figure is inclusive of all service fees paid_by sellers to org in connection with org’s 20xx down payment assistance transactions and does not include fees for either co-2 or co-1 org reported the total amount of contributions and gifts it received from all souices as zero form_990 for the years 20xx and 20xx shows that org received dollar_figure and dollar_figure respectively in gross revenue from amounts paid to it by sellers participating in the down payment assistance program and reported these payments as program service revenue also for the years 20xx and 20xx org reported the total amount of contributions and gifts it received from all sources as zero expense items - specific assistance to individuals for the year 20xx org distributed dollar_figure in down payment assistance gifts to individuals org did not pay any fees to either co-2 or co-1 from the dollar_figure paid_by org to specific individuals form_990 for the years 20xx and 20xx shows that org distributed dollar_figure and dollar_figure assistance gifts to individuals in down payment employees and independent contractors the only wages org paid during 20xx were to emp-2 in the amount of dollar_figure however per org’s financial records there was also a net salary payment of dollar_figure to emp-1 during january 20xx for work performed in 20xx the following are org’s statements describing the work performed by org’s employees as stated in a letter dated december 20xx emp-1 org stated that emp-1 was a college student who began working part-time for org in 20xx org stated that during 20xx emp-1 contacted wholesale lenders to secure org’s approval with them as a down payment assistance provider in addition org stated that emp-1’s other duties included clerical services such as confirming and updating transaction information including closing companies wiring instructions closing times and gift amounts requested as well as the collecting organizing and filing of closing documents per org its records indicate that emp-1 worked approximately hours per week in 20xx and that all of his hours worked each week were for doing down payment assistance work for org org stated that by the end of 20xx emp-1 had successfully completed the task of securing org’s approval with a number of wholesale lenders and with this accomplished his part-time_employee services were no longer needed form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date explanations of items name of taxpayer tax identification_number org emp-2 schedule number or exhibit year period ended 20xx12 emp-2 was shown on form_990 as the managing director she received wages of dollar_figure for work performed during november and december 20xx per org emp-2 worked part-time as an employee and volunteer for org beginning in april 20xx org stated that it was run with emp-2’s volunteer work from january 20xx to october 20xx org stated that by late october of 20xx org's transaction volume had increased three fold over the volume at the beginning of the year and at that time emp-2 was appointed president managing director and began working for org as a full-time salaried employee org also stated that there were no other workers or volunteers for org in 20xx other than emp-2 per org as a paid part-time_employee in 20xx she worked approximately hours per week org stated that her volunteer work during 20xx - 20xx was on an as needed basis generally less than ten hours per month based on org transaction volume and demand and that ail of her hours worked each week were for doing down payment assistance work for org per org emp-2 had management and real_estate and mortgage lending experience org stated that she oversaw the management of org determined the relevant duties to be performed ie securing wholesale lender approvals for org confirming and updating transaction information collecting organizing and filing closing documents etc also org stated that she oversaw the fulfillment of these duties and wired gift funds relationships co-3 per org other than chairman a owner of co-3 a for-profit corporation being on org board_of trustees there is no relationship between org and co-3 per org it does not have common employees with co-3 company also per org emp-2 and emp-1 employees of org were not employees of co-3 and it did not pay any individuals to conduct downpayment assistance for org however per org there was an additional circumstantial relationship between org and co-3 company during the year under examination in which co-3 facilitated two real_estate purchase transaction closings involving org gift funds in 20xx org stated that to the best of its understanding co-3 does not have any relationships with co-1 and or co-2 org stated that it does not share common office space with co-3 co-1 or co-2 however org also stated that it rented a single office space in the same building in which co-3 leased space and within the suite in which co-1 and or co-2 also rented a single office space co-1 and co-2 form 886-a department of the treasury-internal revenue service catalognumber 20810w publish no irs gov page for bbo cos explanations of items scheduie number or exhibit name of taxpayer tax identification_number year period ended org per org dir is co-1's only officer and co-1 has no employees org believes to the best of its knowledge that co-2 employs between one dozen and two dozen employees that maintain co-1 dir is involved with org as a result of being the president of co-2 and managing member of co-1 per org neither co-1 nor co-2 are related to org 20xx12 org stated that it is unaware of co-1's and or co-2's history prior to working with org org stated during the start-up phase it found co-2 and its online downpayment assistance-processing tool co-1 org also stated that it determined that co-1 and or co-2 met its standards for providing such services as their unique use of the internet to electronically process and administer downpayment assistance gift transactions online would assist org in maximizing its efficiency in processing transactions org stated that it was able to rent space within the same building which also helped to facilitate efficiency org stated that it does not have any exclusive agreements with any company however org has not used any other service provider and org stated that it has no knowledge of co-1 and or co-2 providing any services for any other companies and or c organizations per form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code org had an address of address city state and the current address is address city state irs research shows that dir is the registered agent and an officer of co-2 and he is the registered agent and manager of co-1 one of the addresses listed for co-1 was address city state also irs research shows that dir is the owner of co-4 and the address shown was address city state per org co-1 and or co-2 do not work for org and it does not have common board members with co-1 and or co-2 in addition org stated that it does not have common employees and does not have employees shared between org and any companies associated with dir owner of co-1 and co-2 org is unaware of dir or dir-2 relationship with co-4 org stated that co-4 was a pre-existing co-tenant in suite at address city state and that there is no other relationship between co-4 and org other than through dir who per irs records is the registered agent owner and member of co-4 and who is also the owner and an officer of co-2 and co-1 although org stated that there are no relationships between org and co-1 co-2 one of the sampled org transactions involved dir owner of co-1 and co-2 and dir-2 as buyers org’s private line of credit with dir during the year 20xx org was provided a private line of credit of dollar_figure from dir-1 an officer and owner of co-2 and co-1 org was asked to provide copies of the loan notes or other documentation that established lines of credit to provide the terms of the note and the dates form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 amounts interest rate s and repayments made on the lines of credit org did not provide any documentation but stated that there was no note and or other written document for the line of credit and there was no amortization scheduled used per org the loan made to org by dir originated in 20xx had an outstanding balance of dollar_figure on xx and an outstanding balance of dollar_figuredollar_figure as of xx the loan was made to org without interest or other charges and was not collateralized per org the proceeds from the loan were used exclusively for purposes specified in org’s form_1023 application_for recognition for exemption and in compliance with sec_501 of the code org stated that no repayment of the loan was made during the year in question 20xx also org stated that in 20xx the loan was paid off in full other relationships org stated no entities associated owned by org’s trustees chairman trustee-1 and or trustee-2 have dealings with org and or co-1 and or co-2 org stated that no entities associated owned by md-1 managing director of org have any relationships or dealings with org and or co-1 and or co-2 per org no entities associated owned by dir and or dir-1 other than co-1 and co-2 owned - by dir have any relationship or dealings with org services provided by co-1 and co-2 - as described by org org stated in a letter dated january 20xx that in addition to co-1 administering and processing its downpayment gift transactions co-2 and co-1 services include co-1 accurately presenting org’s downpayment assistance qualification guidelines to loan officers insuring that co-1’s registered loan officers are knowledgeable of org’s required criteria for delivering its downpayment assistance services and that their potential buyer donees have been determined to meet such criteria by certified affordable mortgage home loan underwriters representing org’s best interest in obtaining org fundraising service fees sufficient to replenish depleted org funds and support the organization within those parameters established under org’s form_1023 application_for recognition of exemption upon receipt of gift transaction applications submitted through co-1 instantly providing escrow officers those links necessary to access documents required of org to be signed at closing and efficiently providing org registered loan officers processors and escrow officers the online access tools and services necessary to perform their individual respective form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service explanations of items schedule number or exhibit 886-a form rav daruary org name of taxpayer tax identification_number year period ended 20xx12 duties relative to effectively processing administering and executing a org gift transaction org stated that in addition to the above services co-2 and co-1 independently engage in those activities which org cannot engage in as a 501_c_3_organization as such engagement by org might be construed as operating a trade_or_business org also stated that no fees or considerations are required of org for its use of co-2 and or co-1 tools and services org stated that co-2 and the co-1 website primarily promote the services of co-1’s online downpayment assistance processing tool per org within the co-1 website org is identified as its downpayment assistance provider source and those restrictions to which potential buyer donees must comply in order to qualify for org's downpayment assistance are addressed as set forth in org’s form_1023 application_for recognition of exemption org stated that as a result org receives market exposure as a byproduct of co-2 marketing co-1’s online downpayment assistance processing tool services to affordable mortgage home loan officers nationwide org’s down payment assistance program from start to finish - per org’s description the examination of org’s 20xx form_990 was performed by correspondence therefore org was asked to describe its down payment assistance program from start to finish the steps involved with org’s down payment assistance program from start buyer becoming aware of the program to finish closing as provided in org’s letter dated january 20xx is summarized as follows per org it does not directly interact with or promote its downpayment assistance program and guidelines to potential buyer donees loan officers individual sellers seller builders and or realtors rather org stated that it instructs potential buyer donees interested in org’s downpayment assistance services to locate an acceptable local loan officer of their choosing per org if not already registered with co-1 local loan officers may visit co-1 register and become educated regarding org’s downpayment assistance program and qualifying criteria per org once the registered loan officer has determined that the potential buyer donee qualifies for an affordable mortgage home loan program in the area lacks the sufficient funds necessary for his required downpayment and meets org’s program guidelines the registered loan officer may educate the buyer donee regarding co-1’s downpayment assistance services org stated that in this way it does not interact with potential buyer donee candidates or their loan officers regarding its downpayment assistance program org stated that it believes that qualified potential buyer donees in turn tell their realtors and or sellers how downpayment assistance through org might be a viable option for them in purchasing a home as org does not market its services to or interact directly with these parties either form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit year period ended form 886-a rev date name of taxpayer explanations of items tax identification_number org per org once a fully executed purchase contract between the buyer and seller has been secured co-1 allows the registered loan officer to submit a gift transaction application through their co-1 account org stated that only co-1 registered loan officers or their processors are allowed this capability and potential homebuyers do not request gift funds directly from org 20xx12 per org once co-1 receives a org gift transaction application a link to the registered loan officer's secured account at co-1 is automatically sent via email to the escrow officer identified in the submitted application org stated that through this link the escrow officer can access and print the org forms relevant to the transaction from the registered loan officer's co-1 account org stated that it is at this point through co-1 that org may elect to enter the transaction process or not org stated that under this procedure org does not deliver its documents requiring signatures directly to the buyer loan officer seller or escrow officer nor does it require such documents be signed until closing which would be the time and place when buyers and sellers usually received and sign the documents unless such signatures are otherwise required by a mortgage underwriter at an earlier time should this be the case the registered loan officer has access to these org documents within its co-1 account as well under this procedure org is also relieved of any need to enter the transaction process until after a potential buyer donee has found a loan officer qualified for an affordable mortgage loan program been determined to meet org’s requirements found an affordable home negotiated an affordable purchase_price and secured a fully executed purchase contract with the seller independent of org also org stated that likewise org does not enter the transaction process until after a seller has decided to sell its home secured the services of a realtor determined a sales_price placed the home on the market received an officer negotiated an acceptable purchase_price and secured a fully executed purchase contract with the buyer independent of org org stated that normally it takes thirty days or so from the time a fully executed real_estate purchase contract is secured to the time a real_estate purchase transaction closes records and disburses funds during this time the registered loan officer submits the buyer donee’s loan application to the certified underwriter for the affordable mortgage home loan program by underwriting and approving a potential buyer donee’s loan application package the certified underwriter confirms the local registered loan officer's determination that a potential buyer donee qualifies for an affordable mortgage home loan lacks the sufficient funds necessary for his required downpayment and meets org’s program guidelines org also stated that as part of this process certified underwriters require that both the potential homebuyer and the home being purchased meet the underwriting guidelines of the local affordable mortgage home loan program org stated that hud certified appraisers approved by hud and chosen by the lender affirm the market_value of a purchased home via written appraisals hud regulations require lenders to use many different certified appraisers to ensure the appraisals are as accurate as possible certified appraisers are also required to include a rigorous inspection of the safety and habitability of the property as part of the appraisal so that fha may insure and the lender may finance with form 886-a 2epartment of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date name of taxpayer explanations of items schedule number or exhibit tax identification_number year period ended org confidence per org as they are licensed to do so org relies on local certified appraisers familiar with such affordable mortgage home loan requirements to determine during the appraisal process that buyer donee homes being purchased meet such guidelines and are therefore safe decent and habitable 20xx12 org stated that generally a day or two before closing org contacts the escrow company to confirm the buyer donee’s affordable mortgage home loan approval and scheduled closing date at this point if the loan approval is secured org begins working directly with escrow officers to perform those clerical services related to the actual gifting of its funds org also stated that once such duties are accomplished org is prepared to deliver its gift funds to be used at closing org stated that when org provides a downpayment assistance gift to a buyer donee it is financed by drawing down on or invading an existing account of available funds designated for this purpose when a gift is wired to the escrow company it depletes the org's available funds by a like amount to that amount gifted to replenish its depleted funds and support its organization org raises funds by collecting service fees from sellers in like amounts to those amounts depleted as a result of gifting funds org also stated that it is for this reason that a similarity exists within the same transaction between the gift amount_paid to the buyer before closing and the org fee amount collected from the seller after closing and recording org stated that to deliver its downpayment assistance org wires to the escrow company the required gift amount as approved by the certified affordable mortgage home loan underwriter and as needed by the buyer donee to complete the transaction org does not require closing to have occurred hud documents to be reviewed or org closing documents to be signed prior to wiring its funds in some transactions org gift funds are wired a day or two or even more in advance of closing date as a confirmation that the funds wired have in fact originated from a bona_fide source org prints and faxes a wire transmission summary noting the actual account source from which the funds were wired to the escrow company org also stated that once the org funds are received by the escrow company they are credited to the buyer donee and held in the escrow company’s designated escrow bank account until such time as they are disbursed to the lender that is providing the mortgage as the required gifted funds necessary for the buyer donee’s downpayment to qualify for the affordable mortgage loan being provided org stated that at closing the escrow officer conducting the closing follows the directions contained in the org closing documents to structure the hud settlement statements and secure the signatures of the buyer and seller on the documents as required by org following the closing and prior to the transaction recording and funding all documents signed at closing are delivered for review to the lender providing the affordable mortgage home loan financing this review of the closing package by the lender is conducted to insure that amount other things the required downpayment assistance has in fact been delivered and provided to the buyer donee by org and not some unacceptable other source org also stated that with this review completed the lender wires the loan funds necessary to complete the transaction to the escrow company authorizing them to record the completed transaction at the county recorder’s office and to disburse funds per the hud settlement statement form 886a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_11 form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 org stated that once recorded the escrow company is authorized to disburse funds in connection with the transaction it is at this time that org collects its seller-paid org fee from seller's home sale proceeds from the escrow company via wire transmission or mail at this time co-2 also collects its fees for services render org fees are wired or mailed via the escrow company directly to org's bank account and co-2 fees are wired directly to co-2’ bank account org stated that it does not collect fees for or pay fees to co-2 fees charged to sellers by org and co-2 per org it specifically works with the escrow company escrow officer contact information wiring instructions closing time and gift amount requested as well as to collect organize and file closing documents etc org stated that in exchange for performing such services org collects seller paid service fees as a form of fund raising to support its organization and fund its charitable activities org stated that co-2 also collects a seller-paid administration service fee independent of org for those services it renders to the gift transaction process org stated that org does not receive fees for or pay fees to co-2 for services co-2 renders nor does it track or record services rendered by co-2 for the administration fees it collects org stated that org believes that co-2’s fees are collected in connection with co-2 maintaining the co-1 website administrating and overseeing the involvement of all parties utilizing co-1 and interacting with involved parties to provide customer support training troubleshooting services and other activities necessary to the gift transaction process org stated that co-1 and or co-2 do not receive fees for marketing org’s downpayment assistance program nor does org determine service fee amounts for co-2 and or co-1 org also stated that co-2 determines its own fees and collects them directly from the seller after closing and recording in exchange for services it renders to the seller not in exchange for marketing org’s downpayment assistance service org's form_1023 application_for recognition of exemption sets forth its parameter ranges for seller paid service fees pincite to as a percentage of the final sales_price org stated that within these parameters org endeavors to accommodate the economic constraints of the individual transactions it services by being flexible in the fees it collects org stated that this practice allows org to help as many potential buyers as possible obtain homeownership org stated that org has instructed co-2 to set transaction fees via co-1 within its irs approved parameters org stated that this allows co-2 a certain degree of latitude within such parameters to negotiate fees according to market forces as org believes such forces generally dictate fees per org it is during a loan officer's registration with co-1 that fees are discussed and generally determined independent of org org also stated that under this procedure org does not set individual transaction fees as org does not enter the transaction process until after a fully executed purchase contract has been secured the seller and transaction fees have already been form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit year period ended form 886-a rev date name of taxpayer explanations of items tax identification_number org established independent of org and a gift transaction application has been submitted by a registered loan officer through co-1 20xx12 org stated that by raising funds through collecting seller-paid fees for service not from donations and or contributions from the general_public it is following its public charity classification and method of support under sec_509 which provides not more than one-third of its support from gross_investment_income and more than one- third of its support from contributions membership fees and gross_receipts from activities related to its exempt functions org stated that inasmuch as org fees for services are disbursed to org after the transaction has closed and recorded no portion of the seller-paid fundraising service fee can possibly be funneled to the buyer donee purchasing that seller's home but rather upon org’s receipt of the fee a portion is used for operating_expenses while the remainder is held by org to be used in assisting other buyer donees in future org gift transactions seller-paid org fees are not collected to provide downpayment assistance to the buyer in the same transaction as this would violate hud policy prohibiting such org also stated that it is not aware of any mortgage program that allows a seller to pay or gift a buyer's downpayment within the same transaction org’s downpayment assistance transactions and closing statements closing statements for org’s down payment assistance transactions showed that org had involvement with co-1 co-1 and co-2 co-2 in regards to its down payment assistance program for the year 20xx there were org down payment assistance transactions and closing statements provided on a dvd by org forms included with the closing statements were irrevocable agreement to issue funds instructions and an agreement regarding a particular buyer and seller and is signed by the closer with title company handling the closing hud settlement statement addendum to real_estate purchase contract gift letter and cooperating home registration agreement in order to illustrate some of the forms used for org’s transactions and seller-paid down payment assistance amounts and fees representative randomly sampled transaction is shown below irrevocable agreement to issue funds excerpts org is prepared to gift the above buyer s the amount of dollar_figure to be used in the purchase of that property referenced above this grant is made on condition that the above referenced seller s proceeds be debited in the amount of dollar_figure for service fees payable to org and dollar_figure for administration fees payable to co-2 at closing the agreement was conditioned upon the title company confirming that the seller had agreed in writing and was obligated to pay the service and administration fee amounts and it was also conditioned upon the funds being retumed to org if the closing failed to take place form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_13 form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 hud settlement statement the hud statement showed that the org gift funds were dollar_figure service fee payable to org was dollar_figure and the administrative fee to co-2 was dollar_figure addendum to real_estate purchase contract the addendum showed that the seller agreed to pay a service fee of dollar_figure to org at closing and pay an administration fee of dollar_figure to co-2 at closing cooperating home registration agreement the agreement provided that in the event said cooperating home was purchased by a buyer using down payment assistance in the form of gift funds provided by org the seller would pay a service fee in the amount of dollar_figure to org and an administration fee of dollar_figure to co-2 inc for services render in educating and effectuating the qualifying ability of said buyer it also provided that the seller agreed that these fees will be paid at funding from sellers cooperating home sale proceeds analysis of sampled down payment assistance transactions of the transactions a random sample of transactions including sampled transaction was selected to illustrate service fees as actual amounts rather than percentages collected by org and co-2 the transactions were analyzed the analysis of the transactions was sent to org org correctly stated in the analysis of the sample of transactions that the average org gift wa sec_4 as a percentage of the transaction sales_price and that the average org fee wa sec_4 as a percentage of the transaction sales_price org stated that both of these averages comply with those percentage ranges of - for grants and - for service fees as set forth in org’s form_1023 application_for recognition of exemption approved by the irs the averages as stated by org were true for most of the sampled transactions except there were transactions that exceeded those levels on an individual basis the transactions which exceeded the form_1023 specified amounts ranged from a grant of and service fees of to a grant of and service fees of from the sampled transactions there were transactions that appeared to be with sellers who were individuals there were transactions that appeared to be with sellers who were builders or investment groups and there were transactions that it was unknown who the seller was the sampled transactions show when the seller was an individual the net service fees to org computed as the down payment assistance fee received from the seller by org less the down payment assistance gift amount to be given to the buyer were usually dollar_figure and that the form 886-a oepartment of the treasury-internal revenue service catalog number 20810w publish no irs gov page form rav janiaty 886-a explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org administration fees to co-2 were usually dollar_figure when the seller was a builder the net service fees to org were usually dollar_figure and that the administration fees to co-2 were usually dollar_figure see below 20xx12 individual sellers from the sample out of of the transactions involving a buyer and an individual seller resulted in a net service fee amount of dollar_figure to org after the gift amount to the buyer transactions of the transactions each resulted in an administration fee to co-2 co-2 of dollar_figure and one of the transactions resulted in an administration fee to co-2 of dollar_figure the other out of transactions involving an individual seller resulted in net service fee amounts to org and administration fees to co-2 as follows one transaction org dollar_figure and co-2 dollar_figure three transactions org dollar_figure and co-2 dollar_figure one transaction org dollar_figure and co-2 dollar_figure one transaction org dollar_figure and co-2 dollar_figure three transactions org dollar_figure and co-2 dollar_figure and one transaction org dollar_figure and co-2 dollar_figure of those builder sellers and investment group sellers the other identifiable sellers involved transactions with sellers who were either builders or investment groups from the irs analysis out of of those transactions involved sellers who were builders and those transactions resulted in a net service fees to org of dollar_figure and an administration fee to co-2 of dollar_figure there were two transactions with builder sellers resulting in a net service fee to org of dollar_figure and an administration fee to co-2 of dollar_figure finally there were two transactions with sellers who were investment groups resulting in a net service fees to org of dollar_figure and an administration fee to co-2 of dollar_figure down payment assistance transactions evidence that org was not following any type of low-income guidelines or exclusively providing charitable assistance to the poor or distressed was found during the random sample of org's transactions processed during the year 20xx the randomly sampled transactions did not have any information on the buyer’s annual income within the documents provided by org’s dvd hud settlement statements showed that from the random sample of there were homes which sold for dollar_figure or more as shown below sample price of home city state dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure city state city state city state city state city state city state city state city state city state form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date explanations of items name of taxpayer tax identification_number org city state city state city state city state city state city state dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx12 schedule number or exhibit year period ended in addition one of the sampled org transactions sample org id showed that on august 20xx dir owner of co-1 and co-2 and dir-2 were buyers for a property located at address city state the sales_price of the property was dollar_figure and the dir’s received a gift amount of dollar_figure the service fees paid to org were dollar_figure includes gift amount and the administration fees paid to co-2 were dollar_figure org’s website org did not have a website during the year 20xx but stated in a letter dated january 20xx that org’s website was launched in november of 20xx for the year 20xx up to the time org launched its own website org stated that it was able to operate its down payment assistance program by utilizing the online down payment assistance processing tool of co-1 therefore a org website was not necessary to operate org’s down payment assistance program org also stated that it created its website to further the homebuyer education aspect of its charitable activities based on a copy of org’s website website printed on july 20xx and included as attachment to idr org provided statements regarding its operations in a letter dated january 20xx as shown below org responded yes that the website pages printed on july 20xx describe how org’s down payment assistance program worked in the year 20xx org stated that to the best of its knowledge that the copy of its website printed on july 20xx was accurate however org stated that since july 20xx it had updated its important links section of its website which now includes a link to classes for state org also stated that numerous website updates have been posted since its inception however no copies were available since org does not archive previous versions of its website and does not maintain a change log org states that changes made to its website since november 20xx include a contact us link to its mission statement page was added to allow interested parties to quickly find org’s contact web form a press room section was added to its website enabling org to post information regarding org organization changes status related letters articles industry activity etc budget worksheet url changes were made a loan officers materials link was added to its loan officers page and miscellaneous aesthetic changes colors backgrounds etc have been made to improve the appearance of the website org’s webpages providing education - per org form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 org stated that while org does provide potential homebuyers with homeownership information and educational materials via its website org does not promote its downpayment assistance program to them in a letter dated january 20xx org stated that its webpages were designed to include its educational objectives as follows mission statement includes education along with its primary function of increasing homeownership through downpayment assistance faq education of potential homebuyers about how downpayment assistance works homebuyers guide home finding competent real_estate professionals and finding a home also the section includes links for potential homebuyers to additional homeownership information resources links org provides several links to potential homebuyers these links are resources outside of org’s web site but are helpful to homebuyers the following list are the links currently offered in this section this section includes information on preparing to buy a fannie_mae guide to buying a home an additional homebuyers guide mortgage calculators online tools that help potential buyers understand mortgage payments credit basics a guide to understanding credit basics hud buyer information an additional homebuyer’s information guide online homebuyer education class an online class potential homebuyers may attend to further their education glossary org included a glossary of important terms dealing with real_estate transactions org intentionally included this section for homebuyers to learn the vocabulary necessary to understand the process of buying a home contact us org encourages potential homebuyers and others to contact org directly with any questions about homeownership summary of org’s website printed on july 20xx org through its website printed on july 20xx provides information about its homebuyers and loan officers through its frequently asked questions webpage the nomebuyer’s guide webpage discusses the need for a homebuyer to find a professional mortgage loan officer in order to pre-qualify for org’s down payment assistance program the need to find a real_estate_professional and the need to find a home program to many of the participants in org’s down payment assistance program utilize federal housing administration fha financing for their home purchase included on org’s website was copy of a letter dated october 20xx showing that as of september 20xx countrywide home loans approved org's program for loans made nationwide org’s webpages do not form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date name of taxpayer explanations of items schedule number or exhibit tax identification_number year period ended org provide any forms for buyers or sellers since all down payment assistance transactions are done through co-1 20xx12 org’s website important links section printed on july 20xx showed links to fannie_mae guide to buying a home mortgage calculators credit basics’ and hud buyer information these are links to organizations outside of org’s website in addition per org its website section frequently asked questions faq states that reviewing our most frequently asked questions will provide a general overview of how org can work for you and your clients org’s faqs are very similar to co-1’s frequently asked questions which is discussed later a summary of org’s website answers to faqs are shown below in part the org states that org is a c nonprofit organization which provides financial aid in the form of downpayment assistance gift funds to families and individuals org restricts its gift funds to individuals who otherwise meet the guidelines for an affordable mortgage loan program but who do not have the necessary downpayment and or closing costs required and cannot otherwise afford to purchase a home without such assistance org states that fha-insured mortgages are most common affordable mortgage loan program and fha regulations allow downpayment assistance to be gifted to buyers org states that as a c nonprofit organization with a a designation org is authorized to raise funds from fees charged to home sellers for incidental services provided to them per org’s gift funds are cash that is gifted to a home buyer at closing to be used for their downpayment and or closing costs org states that none of the seller-paid fees pass directly to the buyer in the transaction no portion of the fee is passed to the buyer or used to provide the downpayment assistance given to the buyer seller-paid fees are paid after the close of escrow from the proceeds of the sale of the home org states that seller-paid fees are fees for service not a charitable donation and therefore are not deductible as a charitable donation co-1 website printed july 20xx since co-1’s co-1 website website showed that its website promotes org’s down payment assistance program copies of co-1’s web pages printed on july 20xx were sent to org based on questions asked of org regarding co-1’s website pages in a letter dated january 20xx org provided responses as shown below form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number org schedule number or exhibit year period ended 20xx12 org responded that the website pages printed on july 20xx from website describe how org’s downpayment assistance program worked in the year 20xx with one exception org stated that the enclosed copy of co-1’s website included a reference to certain marketing materials which in the past org had requested be removed from co-1’s website org stated that co-1 complied removing the materials from the registered loan officer member section of its website per org the july 20xx copy of co-1’s website indicated a reference to them in the press link section of the website as well org stated that it has since brought this to co- 1’s attention org also stated that co-1 has acknowledged its oversight and per org’s request has removed reference to these materials from the press link section of its website org responded that to the best of its knowledge co-1’s website pages printed on july 20xx are accurate as of july 20xx org also responded while org periodically reviews co-1’s website it does not control and or monitor it your enclosed copy of co-1’s website included a reference to certain marketing materials which in the past org had requested be removed from co-1’s website summary of co-1’s website printed on july 20xx co-1 through its website website printed on july 20xx promotes the to loan officers realtors home builders and home buyers program for org homepage the homepage of co-1 states why co-1 as a service co-1 facilitates the delivery of c nonprofit gift funds to cash- challenged homebuyers to be used for their downpayment and or closing costs in purchasing a home as a tool co-1’s smart online technology provides loan officers instant paperless processing and electronic delivery of requested gift funds for buyers who qualify for downpayment assistance simply put co-1 is the quickest most efficient down payment assistance service in america frequently asked questions page co-1's co-1 frequently asked questions faq is similar to org’s website faq and it states reviewing our most frequently asked questions will provide a general overview of how co-1 can work for you and your clients the major difference is the faq what does co-1 do answers co-1 facilitates the delivery of c nonprofit organization gift funds to cash- co-1 form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_19 schedule number or exhibit year pernod ended form 886-a rev date explanations of items name of taxpayer tax identification_number org challenged home buyers to be used for their downpayment and or closing costs in purchasing a home 20xx12 press room page the press room page of co-1 states that the irs renewed org’ sec_501 status on march 20xx also from the press room page a link was provided to org’s march 20xx letter from the irs for public charity foundation status under sec_509 in addition the press room page also shows that org co-1 now approved with countrywide the link to the countrywide article states the following org now approved with countrywide september 20xx org received sic a national approval as a downpayment assistance provider for countrywide in september 20xx countrywide is one of the nations largest and most respected home loan lenders in the united_states org obtained its charitable designation as a c non-profit organization from the irs in 20xx since that time org has generated millions of dollars in gift funds helping thousands of potential homebuyers achieve the american dream the approval from countrywide is a big step in org’s ability to help more families own their own homes co-1 partners with org market its services throughout the country and also provides online tools and support to mortgage companies and loan officers countrywide’s approval process for downpayment assistance companies is stringent with only a handful of nationwide companies approved md-1 managing director for org points to org’s proper foundation and strong financial growth to explain the approval we have done our best to do things the right way says md-1 our company has established sizeable consistent growth since inception to view the official approval letter from countrywide please click here marketing materials linked pages the press room page also shows marketing materials the documents from the press room explain co-1’s program to potential clients real_estate agents builders and other mortgage officers the documents are accessed through links from the press room page and are available in english and spanish form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended org as previously mentioned above regarding org being asked if co-1’s website pages printed on july 20xx were accurate org stated that in the past it had requested that certain marketing materials be removed from co-1’s website and that co-1 acknowledge the oversight and has removed the reference to those materials currently per a review of co-1’s website the marketing materials which were on co-1’s website as of july 20xx have been removed 20xx12 however the marketing materials which existed on co-1’s website as of july 20xx are shown below the first linked document in the marketing materials is no cash fora home nota problem which states no cash for a home nota problem co-1 downpayment assistance program the number one obstacle to homeownership in america is money for downpayment and closing costs fannie may national housing survey if you’ve dreamed of owning a home but lacked the sufficient downpayment and or closing cost funds required co-1 can help many homebuyers are unaware that the money they lack for a downpayment and closing costs can be gifted to them by a nonprofit organization-with no repayment obligation co-1 is a downpayment assistance program designed to create homeownership opportunities for cash-challenged buyers via the internet co-1’s smart online processing system instantly links potential homebuyers with available nonprofit organization gift funds that can be used for their downpayment and or closing costs just have your loan consultant register with co-1 submit an online gift application_for you print your gift letter confirming our commitment of funds to you and we'll do the rest the second linked document in the marketing materials is create new buyers which states create new buyers co-1 downpayment assistance program the number one obstacle to homeownership in america is money for downpayment and closing costs form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date name of taxpayer org explanations of items tax identification_number fannie may national housing survey schedule number or exhibit year period ended 20xx12 while many potential homebuyers are still unaware that the money they lack for a downpayment and closings costs can be gifted to them by a nonprofit organization- with no repayment obligation downpayment assistance gift fund transactions currently account for of all fha loan home purchases approximately big_number per month utilizing downpayment assistance creates new qualified buyers increases the marketability of property and sells more homes faster e e e co-1 is a downpayment assistance program designed to create homeownership opportunities for cash-challenged homebuyers co-1’s smart online processing system instantly links potential homebuyers with available nonprofit organization gift funds that can be used for their downpayment and or closing costs-with no repayment obligation quick easy and efficient co-1 provides registered loan consultants and their borrowers e e e e e quick smart online applications that retain collected builder realtor closing agent and wholesale lender information for recall in future gift applications instant approval of submitted gift fund applications allowing for immediate funding when needed customized dynamic documents which are immediately accessible for inclusion in underwriting packages and automatically emailed to the closing company upon submission of the gift application guaranteed lowest fee sec_130 approved wholesale lenders just have your loan consultant e e e register with co-1 submit your client's gift application online print your client's gift letter confirming our commitment of funds and co-1 does the rest the third and final linked document in the marketing materials is free money to buy a home which states free money to buy a home form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a ‘ean anuiry name of taxpayer org with no repayment obligation explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 co-1 is a downpayment assistance program designed to create homeownership opportunities for cash-challenged homebuyers co-1’s smart online processing system instantly links potential homebuyers with available nonprofit organization gift funds that can be used for their downpayment and or closing costs-with no repayment obligation co-1 delivers its service with e no hidden fees no personal funds required no repayment obligation no educational course requirement no home protection plan requirement no roof inspection requirement no income restrictions no purchase_price restrictions no down limitations no geographic restrictions no complicated paperwork co-1 provides registered loan consultants and their borrowers e e e e quick smart online applications that retain collected builder realtor closing agent and wholesale lender information for recall in future gift applications instant approval of submitted gift fund applications allowing for immediate funding when needed customized dynamic documents which are immediately accessible for inclusion in underwriting packages and automatically emailed to the closing company upon submission of the gift application guaranteed lowest fee sec_130 approved wholesale lenders just have your loan consultant e e e e register with co-1 submit an online gift application_for you print your gift letter confirming our commitment of funds to you and let co-1 take care of the rest loan officer’s webpage co-1’s loan officers webpage states the following loan officers form 886-a department of the treasury-internal revenue service _ publish no irs gov catalog number 20810w page rev explanations of items schedule number or exhibit name of taxpayer h identification_number year period ended org 20xxx12 maximizing the power of the internet co-1 delivers our registered loan officers a unique online tool for instantly reserving and securing downpayment assistance gift funds co-1 restricts its downpayment assistance services to buyers who otherwise meet the guidelines for an affordable mortgage loan program but who otherwise do not have the downpayment and or closing closts sic required and cannot otherwise afford to purchase a home if you are a loan officer with a cash-challenged buyer who qualifies for our service and have a purchase contract in place please register here one easy step registered loan officers just log in and submit an online gift application_for their buyers and co-1 instantaneously does the rest delivering e e e e quick smart online gift applications that retain collected builder realtor closing agent and wholesale lender information for recall in future gift applications real-time access of submitted applications allowing for multiple updates right up to the moment of closing instant customized dynamic documents which are immediately accessible for inclusion in underwriting packages and automatically e-mailed to the closing company upon submission of the gift application guaranteed lowest fees which are often one-half to one-third that of our competition see fee information for more details law sec_501 of the code provides for the exemption from federal income_taxation of corporations described in sec_501 of the code to be described in sec_501 an organization must be organized and operated exclusively for charitable educational or other exempt purposes and may not permit any of its net_earnings to inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of nonexempt purpose if substantial in nature will destroy the exemption regardless of a single the number or importance of truly exempt purposes if a substantial part of an organization's form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_24 form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org activities furthers non-charitable purposes the organization is not operated exclusively for charitable purposes even though its other activities further charitable purposes see o d dominion box co inc v u s 477_f2d_340 cir cert_denied 413_us_910 20xx12 sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged advancement of education combating community deterioration and lessening the burdens of government sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 the court held that an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date name of taxpayer explanations of items schedule number or exhibit tax identification_number year period ended 20xx12 org in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization's graduates worked in campaigns for the party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the political party's candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other nonprofit_organizations and shops was operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but merely the means through which the organization pursued its charitable purposes the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test to an organization that operated a conference center as its primary activity and derived most of its revenues from user fees because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose in reaching this conclusion the court stated that ajmong the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations ld pincite form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page 886-a form rev darwary explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org revrul_67_138 1967_1_cb_129 held that helping low income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing home sites for resale at cost and helped low income people obtain home construction loans 20xx12 revrul_2006_27 sets forth the applicable rules and standards for determining whether organizations that provide down payment assistance to home buyers qualify as tax-exempt charities assistance to home buyers and whether each qualified as charitable within the meaning of sec_501 of the code the ruling discussed three situations of organizations providing down payment situation described an organization that helps low-income individuals and families who qualify for a loan but lack the down payment to purchase a home by providing part or all of the funds they need to make a down payment the organization conducted a broad based fundraising program and it received support from a wide array of sources the organization’s policies of ensuring that its grantmaking staff did not know the identity or contributor status of the party selling the home to the grant applicant or any other party who may receive a financial benefit from the sale and of not accepting contributions contingent on the sale of any particular properties ensured that the organization was not beholden to any particular donors or other supporters whose interest may conflict with that of the low-income buyers the organization is working to help the organization’s grantmaking procedure combined with its efforts to educate home buyers ensured that the organization was operated primarily to benefit the low-income beneficiaries of its down payment assistance the revenue_ruling held that since the low-income beneficiaries constituted a charitable_class and that any benefit to other parties such as home sellers real_estate agents or developers who participated in the transactions did not detract from the charitable purpose of relieving the poor and distress the organization qualified for exemption under sec_501 situation described an organization that is like the organization in situation except that to finance its down payment assistance activities the organization relied on sellers and other real_estate businesses that stood to benefit from the transactions that the organization facilitated further in deciding whether to provide assistance to a low-income applicant the organization’s grantmaking staff knew the identity of the home seller and may also have known the identifies of other interested parties and was able to take into account whether the home seller or another interested_party was willing to make a payment to the organization the organization's receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and the organization's reliance on these payments for most of its funding indicated that the benefit to home seller is a critical aspect of the organization's operations in this respect the organization was determined to be like the organization considered in easter house which received ail of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended org american campaign academy the organization was structured and operated to assist private parties who are affiliated with its funders like the organizations considered in america campaign academy easter house and columbia park recreation association the organization also served an exempt_purpose but because the organization was not operated exclusively for exempt purposes the ruling held that the organization in situation did not qualify for exemption under sec_501 20xx12 situation described an organization formed to combat community deterioration in an economically depressed area that had suffered a major loss of population and jobs although the organization did not limit its down payment assistance program to low- income recipients the organization’s downpayment assistance program still served a charitable purpose described in sec_501 because it combated community deterioration in a specific economically depressed area that had suffered a major loss of population and jobs through a combination of counseling and financial assistance the organization helped low and moderate-income families in that area to acquire decent safe and sanitary housing and to prepare for the responsibilities of home ownership the revenue_ruling held that because the organization was operated exclusively for charitable purposes it qualified for exemption under sec_501 government's position org is not operated exclusively for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable educational or other exempt purposes only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the gathered information indicates that org’s primary activity has been the operation of a down payment assistance program that does not serve a purpose described in sec_501 and that furthers a substantial private benefit charitable purposes include relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations org does not screen or limits its assistance to low-income individuals or these who are distressed or underprivileged within the meaning of law on charity instead org's program is open to anyone without any income limitations who otherwise qualified for a mortgage this is evidenced by org’s website printed on july 20xx and in a letter dated january 20xx in which org stated that it must restrict its gift funds to individuals who otherwise meet the guidelines for an affordable mortgage loan program but who do not have the necessary down payment and or closing costs required and cannot otherwise afford to purchase a home without such assistance form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date name of taxpayer explanations of items schedule number or exhibit tax identification_number year period ended org in addition co-1 the for-profit online internet company that performs clerical services for org’s down payment assistance program stated on its website printed on july 20xx that there are no educational course requirements no income restrictions no purchase_price restrictions no percentage down limitations and no geographic limitations accordingly org's activities do not serve the purpose of relieving the poor and distressed or underprivileged within the meaning of sec_501 20xx12 org has not demonstrated that its down payment assistance program exclusively serves any other exempt_purpose within the meaning of sec_501 org does not require participants in its down payment assistance program to undergo training in order to participate in the program org’s educational activities were at best incidental to its primary activity of providing down payment assistance and served primarily marketing function rather than educating the public about house purchasing process or financial responsibility of home ownership the frequently asked questions section of org’s website merely provides a general overview of how org can work for you and your clients the homebuyer’s guide section of org's website provides a budget worksheet link and an important links link which provide little educational information and primarily discuss that the prospective homebuyer should first pre-qualify for org's program find a real_estate_professional and find a home org's glossary website page provides only a list of terms dealing with real_estate transactions and the important links page provides nothing more than links to independent websites with information about house purchasing that is otherwise freely available to the public also org’s involvement in the real_estate transactions occurred well after any education instruction to a homebuyer could prove helpful or useful org did not work with potential homebuyers on improving their understanding of real_estate transactions or the responsibilities of homeownership rather it simply facilitated real_estate transactions that were already in process for a fee org’s activities do not combat community deterioration or serve the purpose of lessening neighborhood tensions or eliminating prejudice and discrimination within the meaning of sec_501 arranging the purchase of homes in a broadly defined geographic area does not combat community deterioration within the meaning of sec_501 of the code even if org directed its program exclusively to low-income individuals or disadvantaged communities its total reliance on sellers for financing its down payment assistance program would establish that org has been operating for the substantial purpose of benefiting private interests of the sellers that have benefited from the transactions as well as co-1 a for profit organization which derived all of its business from org org indicates in the taxpayer’s position section below that it is different than rev_rul 20xx-27 sit since it a has no foreknowledge of the seller until after the fact and therefore any benefit to the seller is incidental to the transaction b has broad based fundraising for which it received irs approval to fund its downpayment assistance program through gross_receipts from exempt_function activities fees collected from sellers for services c does not compete with for-profit businesses since it has carefully avoided competing with for-profit businesses by having the for- profit function of org’s transactions being handled by for-profit entities individuals and that org form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended org has not accumulated substantial profits d since org deals with transactions across the country it is not affiliated with funders and typically is unfamiliar with the real_estate professionals involved and e since org is not generally familiar with the sellers or the real_estate professionals and carefully avoids competing with for-profit businesses the benefits derived by the sellers the sale of their homes is incidental rather than central ie intended to org s activities and that in each transaction the seller provides the means by which org is able to raise funds for continued downpayment assistance to future buyers 20xx12 although org states that it does not know the identities of the sellers until after the fact the identifies of the sellers would be known by org through co-1 the for-profit online down payment assistance processing tool utilized by org knowledge of the seller's identity is secondary to the fact that org provides down payment or closing costs grants only if it is assured through contractual arrangements that it will receive a fee from the house seller and the fee is always equivalent the homebuyer’s grant plus the administrative fees program are derived from home sellers that have an interest in the transactions all of the funds come from the receipt of payments from home sellers org does not receive funding from disinterest sources such as the general_public all of the funds used to operate its corresponding to the down payment assistance in substantially_all of its ttansactions org is merely acting as a conduit to facilitate transfers of cash to homebuyers hud's guidelines prohibit contributions of cash towards down payment or closing costs from house sellers essentially here org served the role of a conduit circumventing the hud rule prohibiting contributions from sellers for down payment or closing costs org states that the for-profit portion of its down payment assistance program is handled by for- profit businesses it therefore does not compete with for-profit businesses and it has not accumulated substantial profits org working together with co-1 and co-2 compete with for profit companies that are in the business of facilitating real_estate transactions the manner in which org operates its program assures profit making and accumulation by co-1 and co-2 rather than org in addition org is at a competitive advantage in that its purported tax-exempt status allows the organization to circumvent the hud rules prohibiting contributions of cash from house sellers for down payment or closing costs org is able to lend its tax-exempt status to increase the number of transactions co-1 and co-2 are able to close thus maximizing their fees and profits by engaging in down payment assistance transactions in concert with the for- profit entities org furthers the business interests of co-1 and co-2 co-1 and co-2 benefit from the administration fees received from the transactions which are usually dollar_figure when the seller was an individual and dollar_figure when the seller was a builder org states that since it deals with transactions across the country it is not affiliated with funders lenders and is typically unfamiliar with real_estate professionals involved irrespective of org's familiarity with any of the parties to a real_estate_transaction org’s primary activity substantially benefits private interests of individuals connected to the real_estate transactions it facilitates and these individuals are not members of a charitable_class the sellers benefit by having their homes sell faster and for a higher price the lenders and real_estate professionals and companies benefit form 886-a catalog number 20810w page _publish no irs gov epartment of the treasury-internal revenue service schedule number or exhibit year period ended form 886-a rev date name of taxpayer explanations of items tax identification_number org by selling more homes and with shorter time on the market thus maximizing their fees and commissions the homebuyers are able to purchase a home without committing any of their own funds as shown in the marketing materials removed from co-1 website after july 20xx of co-1’s website page printed on july 20xx create new buyers states that utilizing down payment assistance creates new qualified buyers increases the marketability of property and sells more homes faster’ thereby benefiting the sellers loan officers processors and escrow officers 20xx12 also it should be noted that co-1 co-1 and co-2 co-2 stood to benefit by being affiliated with org since dir officer and owner of co-2 provided a private line of credit to org also dir benefited through a transaction with org since one of the downpayment assistance transactions involved dir as a buyer who received a downpayment assistance gift from org finally org states that because it is not generally familiar with sellers or real_estate professionals that the benefits derived by sellers are incidental to org’s activities as the record shows the benefits derived by sellers and other parties related to real_estate transactions facilitated by org in concert with its for-profit counterparts are the central or intended to consequence of the org’s down payment program similar to the organization in american campaign academy supra and the organization described in rev_rul 20xx-27 sit org is structured and operated to assist the private parties who pay for its services and give it business the manner in which org operated its down payment assistance program shows that the private benefit to the various participants in org's down payment assistance activities was the intended outcome of org's down payment assistance activities and not a mere incident of such activities org’s down payment assistance transactions are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of proceeds from the sale of their homes that may have been sold at artificially inflated prices as indicated by the november 20xx gao report entitled mortgage financing - additional action needed to manage risks of fha-insured loans with down payment assistance gao-06-24 fha-insured homes bought with seller-funded nonprofit assistance were appraised at and sold for about to percent more than comparable homes bought without such assistance org’s grant making procedures indicate that gift funds are only provided if a seller has paid a service fee to org and an administration fee to co-2 _ which a seller was able to sell its home in a org transaction without having made an administration fee payment to co-2 and a service fee payment to org in the amount equal to the amount of the down payment assistance on the sellers home plus and additional_amount to cover org's administration fee the irrevocable agreement to issue funds addendum to real_estate purchase contract’ and cooperating home registration’ indicate that org’s grant making staff through co-1 is able to take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested in essence the sellers agree to assist buyers in in addition org’s transactional documents through co-1 such as the service has not found any instance in form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit year period ended form 886-a rev date explanations of items name of taxpayer tax identification_number org purchasing their homes with little or no down payment through inflated sales prices with org facilitating the transaction for a fee 20xxx12 the fact that org receives a payment from the home seller corresponding to the amount of the down payment assistance in every transaction indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of org's operations in this respect org operates in a substantially_similar manner as the organization described in situation of rev_rul 20xx-27 also org is similar to easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially org operates in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large org by utilizing co-1 and co-2 facilitated the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business facilitating home sales is not an inherently charitable activity unlike the trade_or_business considered in aid to artisans supra org’s trade_or_business is not a mere instrument of furthering charitable purposes but is an end in itself org facilitates real_estate transactions allowing the designated entities co-1 and co-2 to charge a market rate fees and make profits the fees structure and the transactions have been designed in such a way as to make a profit for co-1 and co-2 thus org has been operating in furtherance of a non-exempt business_purpose virtually all of org’s revenue comes from the sellers org through co-1 markets and provides its services to a wide variety of individuals and entities most of these individuals and entities are not within a charitable_class org through co-1 does not solicit funds from any parties that do not have interest in its down payment transactions org’s reliance on seller financing and a lack of public support are indicative of a commercial purpose like rev_rul 20xx-27 sit and like the organizations in easter house and airlie foundation the manner in which org operated is inconsistent with the requirements of sec_501 based on the foregoing org does not operate exclusively for exempt purposes enumerated in sec_501 and does not qualify for exemption as an organization described in sec_501 taxpayer’s position operation of org’s down payment assistance program in a letter dated may 20xx power_of_attorney poa attn attorney stated the following in part in that form correspondence the org the company company clearly described the manner in which it would conduct its affairs and further its charitable purposes the company has operated in conformity with that description form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items tax identification_number specifically in its final attestation dated august 20xx the company unambiguously advised the irs it would undertake the following activities schedule number or exhibit year period ended 20xx12 e e e the company would operate a down payment assistance program that was designed to create home ownership opportunities for persons who qualify for mortgage loans under the standards prescribed by the federal housing administration but otherwise do not have the necessary down payment and or closing costs required to obtain such financing the company has done this under the terms of the company's program a prospective homebuyer donee would locate affordable housing obtain pre- qualification for mortgage financing and execute a real_estate sales contract with the seller at that point the company would enter into the transaction process to make a grant to the qualified prospective homebuyer in the amount of the funds required to provide the homebuyer with the necessary down payment unlike many down payment assistance groups who are actively involved with a buyer before he she even makes an offer on a home the company does not engage in the real_estate_transaction until after the homebuyer has completed all steps leading up to and including the full execution of the real_estate sales contract the company applied for and was awarded foundation classification status as a public charity under sec_509 of the code pursuant to this classification the company would finance its operations through service fees charged to the seller although the seller engaged in a particular transaction would not provide the funds used to make the down payment assistance grant to the person buying that seller's real_property indeed the company expressly advised the irs in the correspondence relating to its form_1023 that on average the company expected to charge sellers fees between and percent of a home’s sales_price and that the company expected grants to buyers to be between and percent of the home’s sales_price anticipated and disclosed to the irs that the seller fees would finance in full the company's down payment assistance grants while the company retained the option to engage in broad-based fundraising it chose to operate under the business model described above in full compliance with its recognized classification as a public charity under sec_509 of the code it thus was form 886a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items name of taxpayer tax identification_number org schedule number or exhibit year period ended 20xx12 e unlike many other down payment assistance organizations the company does not and has not actively market its services to realtors or home builders and service fees charged are not collected until after the closing and recording of the underlying transaction instead the company has focused its efforts on educating loan officers and mortgage brokers about the company’s program since the date of the initial determination august 20xx the company has operated according to the terms and conditions of its business model as initially disclosed to the irs in the company’s form_1023 and corresponding filings how org is not an organization described in situtation of revenue_ruling 20xx-27 org was asked to explain how org is not an organization described in situation of revenue_ruling 20xx-27 org s response included in a letter dated january 20xx is as follows org is different from the organization described in situation of revenue_ruling 20xx-27 as set forth below a foreknowledge of seller per org’s final summation of its charitable activities dated august 20xx found in its form_1023 recognition of exemption application previously provided in ird sic and to which it adheres please note the role of org is to enter the transaction process after a potential buyer donee has found a loan officer pre-qualified for an affordable mortgage loan program found an affordable home negotiated an affordable purchase_price and secured a fully executed purchase contract with the seller independent of org under org's customary gifting procedures to which it consistently adheres org does not enter the transaction process until a fully executed purchase contract has been secured and the seller and transaction fees have already been established independent of org any knowledge org has of the seller is limited and after the fact as a result any benefit to the seller is incidental to the transaction buyers qualify for org assistance by meeting org’s funding criteria which include fulfilling hud loan requirements other than having downpayment funds demonstrating that they are unable to make the downpayment without assistance and entering into a contract with their seller by which the seller agrees to pay org's service fee if org provides the buyer’s downpayment the identity of the seller is immaterial and form 886-a catalog number 20810w page_34 _publish no irs gov department of the treasury-internal revenue service 886-a form ae teen name of taxpayer org explanations of items schedule number or exhibit tax identification_number year period ended 20xx12 org does not negotiate with the seller the focus in on the buyer who either meets the funding criteria or not b broad based fundraising per org’s form_1023 application to which it adheres org elected to generate its financial support from contributions membership fees and gross_receipts from activities related to its exempt functions rather than from contributions from publicly supported organizations from a governmental_unit or from the general_public and received irs approval to do so therefore org is allowed to limit its fundraising efforts to service fees collected from activities related to its exempt functions unlike many downpayment assistance entities which typically applied for exempt status on the basis of obtaining public support for their funding needs and which the entity in situation of the revenue_ruling is presumably intended to represent org obtained express approval from the irs to fund its downpayment assistance program through gross_receipts from exempt-function activities thus org is operating consistent with its charter and it would be unfair for the irs to now prohibit org from conducting its operations as previously approved c competing with for-profit business revenue_ruling 20xx-27 cites the case in easter house the exempt_organization provided adoption of easter house v u s cl_ct in analyzing situation of the revenue_ruling and related health services to pregnant women who agreed to place their newborns for adoption through the organization the court determined that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits the court concluded that the organization's primary goal was to engage in business not fulfill its charitable purposes the revenue_ruling then compares this case to situation concluding that in situation the organization’s reliance on seller fees to fund its downpayment assistance program indicates that like the organization in easter house its business_purpose predominates org is clearly distinguishable from this scenario because unlike the organization in easter house org has carefully avoided competing with for-profit businesses it has not actively engaged in advertising it has avoided engaging in activities that would tend to compete with existing for-profit businesses such as providing loan broker services escrow services and related_services associated with the purchase of a home in every org transaction for-profit functions are handled by for-profit entities individuals precisely to avoid the problem of competing with for-profit businesses asa result and in further contrast with easter house org has not accumulated substantial profits org restricts it activities to providing downpayment assistance consistent with its form_1023 application all others involved in transactions are presumed to be taxable entities that are subject_to full taxability its form 886-a department of the treasury-internal revenue service catalog number 20810w page_35 publish no irs gov 886-a form rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 on any income they may earn org believes that this approach represents a good-faith effort to narrowly restrict its activities to its charitable purpose of assisting homebuyers needing downpayment assistance while leaving the inherently for-profit activities in the transaction to be conducted by for-profit entities so that no for-profit activity will escape taxation this represents a fundamental distinction between org and the organization in situation of the revenue_ruling in american campaign the court held that the organization which affiliation with funders the revenue_ruling also cites 92_tc_1053 in connection with its analysis of situation operated a school to train individuals for careers as political campaign professionals served private interests more than incidentally because its organizers were affiliated with a particular political_party and most of the organization’s graduates worked in campaigns for the same party the revenue_ruling then compares this case to situation concluding that the situation organization is structured to assist private parties sellers who are affiliated with the organization’s funders because the situation organization operates exclusively in its local metropolitan area and knows the identity of the sellers and because of its presumably close connection with the real_estate professionals that handle the transactions it is plausible to conclude that the parties involved are affiliated with each other however this is simply not the case with org org deals with transactions across the entire country rather than only in its local area and typically is unfamiliar with the real_estate professionals involved also org does not get involved until the purchase contract has been finalized and the transaction fees have already been established by preserving its independence in the transaction it cannot be said that org is affiliated or closely aligned with other participants in each transaction and since org does not get involved in the transaction early there is little or no risk of favoritism based on the identity or characteristics of the seller thus the problem of favoritism that is at the heart of the court's ruling in american campaign is not a factor here benefit to sellers as critical rather than incidental to organization’s activities based on the situation organization’s familiarity with the sellers its close connection with the real_estate professionals servicing each transaction and its operating in competition with for-profit businesses it is understandable why the revenue_ruling could reach the conclusion that the benefit derived by the sellers being able to sell their homes was central ie intended rather than incidental to the organization's activities however since org is generally not familiar with the sellers does not have familiarity with the real_estate professionals involved in each transaction and carefully avoids competing with for-profit businesses it would be unfair to conclude that the benefit to the sellers is intended and central to org’s program indeed the sellers in situation of form 886-a department of the treasury-tnternal revenue service catalog number 20810w publish no irs gov page form 886-a rev date name of taxpayer org explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 the revenue_ruling obtain the identical benefit as the sellers in situation but the revenue_ruling concludes that the benefit to the sellers in situation does not detract from the organization’s charitable purpose presumably because such benefit is not the focus nor intent of the organization similarly the revenue_ruling cites an earlier ruling rev ruling sic c b for the proposition that a subsidy to law graduates who agreed to provide legal services in economically depressed communities was not a improper benefit again the defining distinction seemed to be that the benefit was not the focus of the organization's efforts but merely the means by which it accomplished its charitable purposes and was undertaken in a way that did not play favorites or intentionally confer undue benefits on private interests although org’s funding methodology certainly resembles the funding approach in situation the different circumstances indicate that org is not playing favorites with related parties or other private interests and is not focusing on conferring benefits to sellers rather in each transaction the seller provides the means by which org is able to raise funds for continued downpayment assistance to future buyers without preference to any particular seller and without conducting its activities in a way that demonstrates a business profit_motive instead seller funding is an efficient funding source approved for org in advance by the irs and confers no greater benefit to the seller than he would obtain in situation the defining indicator then of whether the benefit to sellers is central or incidental is the demonstrated focus or intent of whom org is seeking to benefit as evidenced by the way it conducts business concluding observation org readily acknowledges that there have been many abuses by downpayment providers which justify close scrutiny by the irs however it would be unfair to disallow exempt status to all organizations that use seller fees as their primary source of funding for downpayment assistance regardless of the other circumstances involved and regardless of how each organization conducts its activities such an across-the board approach would run counter to the important public policy interest of facilitating home ownership for families that need downpayment assistance since it is apparent that without seller funding most if not all downpayment assistance organizations would be economically unable to provide downpayment assistance in essence the across- the-board approach suggested by the revenue_ruling would result in most if not all downpayment assistance organizations being punished regardless of whether they were involved in the abuses that triggered irs scrutiny in the first place in the final analysis such an approach would hurt families who cannot achieve home ownership without downpayment assistance such a draconian result an be avoided by applying a case-by-case approach that i takes into account the unique circumstances intent and compliance efforts of each organization and ii seeks to realistically work with organizations that have not been involved in abusive practices and are seeking to meet an important public need in an economically feasible manner form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page eos ee as name of taxpayer org conclusion explanations of items tax identification_number schedule number or exhibit year period ended 20xx12 org org does not qualify for exemption under sec_501 as described in sec_501 because it is not operated exclusively for exempt purposes under sec_501 of the code revocation of exempt status is proposed effective january 20xx the proposed date of revocation is based on the fact that org followed its form_1023 application by generally charging a service fee to the seller of to of the final sales_price and by generally providing a downpayment assistance grant of to of the sales_price file form_1120 for the year ending december 20xx and all subsequent years if sustained org is required to form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page
